Citation Nr: 1034790	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  03-02 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
prior to June 2, 1999 for postoperative residuals of fracture at 
T8-L1 with lumbosacral strain.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Thomas Andrews, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and a co-worker



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that increased the rating for postoperative residuals of 
fracture at T8-L1 with lumbosacral strain from 10 percent to 40 
percent, effective December 3, 1998.

The Veteran and a co-worker testified in August 2000 at an RO 
hearing.  A transcript of that hearing is on file.

A September 2002 rating decision increased the rating for the low 
back disorder to 60 percent, effective June 2, 1999.  

In August 2004, the Board, in part, remanded the appeal for 
further development.  In an October 2009 decision, the Board, in 
part, denied a disability rating in excess of 40 percent for the 
low back disability from December 3, 1998 to June 1, 1999.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  He did not contest the other claims 
denied by the Board, to include a disability rating in excess of 
60 percent for the low back disability from June 2, 1999.  In a 
June 2010 order, the Court granted a joint motion and remanded 
the appeal for further adjudication.  The Court dismissed the 
appeal as to the other claims.

As regards the claim for a total disability rating based on 
individual unemployability (TDIU), in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of a 
claim for a higher rating when such claim is raised by the record 
or asserted by the Veteran.  In this case, the issue of a TDIU 
was raised by a February 2007 VA examination report, which 
reflects the examiner's opinion that the Veteran is 100 percent 
disabled due to his back disability and chronic depression.  As 
such, the claim for a TDIU, as a component of the Veteran's claim 
for a higher disability rating, is before the Board.  

The issue of entitlement to service connection for a scar, 
associated with the service-connected low back disorder, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran suffered a compression fracture of T12 and L1 in 
service and underwent a posterior fusion of T12 to L2.  

A January 1999 VA examination report reflects that x-rays 
revealed scoliotic and degenerative changes at the lumbar spine 
as well as spina bifida occulta at the transitional lumbosacral 
vertebra.

A March 1999 VA treatment note reflects that x-rays revealed 
degenerative changes throughout the thoracolumbar spine with an 
exaggerated lumbar curve and a posterior fusion from about T10 to 
L1.

April 1999 x-rays revealed compression of T8 and L1, fusion from 
T11 to L1, and degenerative changes of the thoracic spine.  

An April 1999 MRI revealed mild stenosis of the central spinal 
canal at the T9-T10 level due to annular bulging and degenerative 
changes of the thoracic spine with minimal scoliosis with 
convexity to the right.

Diagnostic Code 5285, 38 C.F.R. § 4.71a (in effect prior to 
September 23, 2003), provided that residuals of vertebral 
fracture were to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for a demonstrable 
deformity of a vertebral body.  Ratings were not to be assigned 
for more than one segment by reason of involvement of only the 
first or last vertebra of an adjacent segment.  

Where residuals of vertebral fracture cause limited motion to 
more than one spinal segment and Diagnostic Code 5285 permits 
ratings for each segment, Diagnostic Code 5285 authorized a 10 
percent increase to the rating assigned to each segment of the 
spine containing at least one demonstrably deformed vertebral 
body.  See VAOGCPREC 3-2006 (June 23, 2006).

Given the above, the RO should obtain a medical opinion on 
whether the Veteran had a demonstrable deformity(ies) of a 
vertebral body(ies) prior to June 2, 1999, and, if so, whether it 
is related to the Veteran's postoperative residuals of fracture 
at T8-L1 with lumbosacral strain.  

As regards the claim for a TDIU, the Veteran has not been 
provided a notice letter pursuant to the Veterans Claims 
Assistance Act (VCAA), U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2009).  This notice letter should be provided 
on remand.  The RO should then assist the Veteran in obtaining 
any evidence identified following the current procedures set 
forth in 38 C.F.R. § 3.159.  Thereafter, the RO should adjudicate 
the claim for a TDIU in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a VCAA notice letter under 38 
U.S.C.A.§ 5103(a) and 38 C.F.R. § 3.159(b) 
for the issue of entitlement to a TDIU.  The 
RO should then assist him in obtaining any 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  

2.  Thereafter, the RO should adjudicate the 
claim for a TDIU.  The Veteran and his 
representative should be provided written 
notice of the determinations and of his right 
to appeal.

3.  The RO should arrange for the Veteran's 
claims file to be reviewed by a physician 
with appropriate expertise to obtain an 
opinion on whether the Veteran's low back 
disability manifested in a demonstrable 
deformity of a vertebral body(ies) prior to 
June 2, 1999.  

In rendering this opinion, the physician 
should consider the January 1999 VA 
examination report indicating that x-rays 
revealed scoliotic and degenerative changes 
at the lumbar spine as well as spina bifida 
occulta at the transitional lumbosacral 
vertebra; the March 1999 VA treatment note 
indicating that x-rays revealed degenerative 
changes throughout the thoracolumbar spine 
with an exaggerated lumbar curve and a 
posterior fusion from about T10 to L1; the 
April 1999 x-rays showing compression of T8 
and L1, fusion from T11 to L1, and 
degenerative changes of the thoracic spine; 
and the April 1999 MRI showing mild stenosis 
of the central spinal canal at the T9-T10 
level due to annular bulging and degenerative 
changes of the thoracic spine with minimal 
scoliosis with convexity to the right.  The 
physician should list each affected vertebral 
body(ies).

If the physician finds that there is a 
demonstrable deformity of a vertebral 
body(ies), then the physician should provide 
an opinion on whether it is at least as 
likely as not (50 percent or greater 
probability) that the deformity is 
etiologically related to the Veteran's 
postoperative residuals of fracture at T8-L1 
with lumbosacral strain.  

A complete rationale should be given for all 
opinions and conclusions.  

4.  Thereafter, the RO should readjudicate 
the claim for a disability rating in excess 
of 40 percent prior to June 2, 1999 for 
postoperative residuals of fracture at T8-L1 
with lumbosacral strain.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

